By the Court.
This is an action of tort for personal injuries received by reason of an alleged defect in a public way. The testimony tended to show that the injuries of the plaintiff resulted from the fact that the front wheel of the plaintiff’s “ automobile truck went into a hole . . . about three feet by four feet long, and there was snow and ice in the hole. The hole was about ten or twelve inches deep and about six or seven inches of the depth of the hole was composed of snow and ice, and the rest of it was whatever was underneath that snow and ice and extended down into the street to the top of a paving, which was in the said street. Practically the whole of the hole . . . was composed of snow and ice, and when he [the plaintiff] went into the ice and snow, it seemed to give way.” The way at this point was about twenty-five feet from curb to curb and the curbstones about six inches high. “The street was covered with snow and ice, which was seven or eight inches high, and there were holes and hollows in the ice in different places in the street, and it was uneven.” There was no evidence that the way apart from the snow and ice was defective. G. L. c. 84, § 17. Newton v. Worcester, 169 Mass. 516; S. C. 174 Mass. 181. Neilson v. Worcester, 219 Mass. 88.

Exceptions overruled.